internal_revenue_service number release date cc msr hou ct-705110-99 uilc date memorandum for from barry j finkelstein assistant chief_counsel criminal tax search warrant request on subject this responds to the above referenced search warrant request submitted for approval by memorandum dated as of this office have advised our review of this application has led us to conclude that although the affidavit may set forth enough evidence to establish probable cause to believe certain violations of title_26 and title have occurred it does not set forth a sufficient factual predicate to establish probable cause to believe the records books and computer equipment sought are located on the premises to be searched or are likely to contain evidence of the crimes alleged to have been committed accordingly we are not inclined to approve the application as presently drafted and are closing our files and returning the search warrant and application package facts the search warrant is sought in connection with an ongoing criminal investigation of for possible violations of sec_7201 sec_7206 sec_7206 sec_7203 and u s c sec_371 the place to be searched is located at the items to be seized consist of all of the records files documents and computer equipment found on the premises of in the affidavit the special_agent alleges that thereby enabling them to hide income and assets from the united_states government furthermore the affidavit alleges that omitted gross_receipts from in the amounts of dollar_figure and dollar_figure for the tax years and respectively finally the special_agent concludes the affidavit by asserting is permeated with fraud and therefore any which might serve as a bar to the seizure of certain documents and files is inapplicable in this case the search warrant affidavit is based primarily on information obtained from an irs revenue_agent who conducted a civil audit of for and and from information obtained through the use of an undercover agent uca the uca has the purpose of was for the uca to which would enable the uca to shield his assets and income from the internal_revenue_service has stated has been devoted to the following discussion summarizes the areas we find problematic with the affidavit in its present state discussion our main concern is the affidavit as presently drafted does not set forth a sufficient factual predicate to establish probable cause to believe the items sought to be seized are located on the premises to be searched based on the uca’s observation it is assumed that in that room as to the there is no information regarding its nature or contents the assumption is then stretched a step further as the affidavit asserts these uncorroborated contain evidence of alleged violations of title sec_26 and committed by while we agree with the general idea that would maintain we are unable to accept this conclusion for the purpose of establishing probable cause in this case absent further substantiation that does in fact with respect to the computer system there is absolutely no evidence provided which establishes probable cause to believe it contains evidence of a crime all we know is that it may contain copies of however according to the receptionist does all of the computer work another area of concern stems from the fact that according to the affidavit the service is in possession of the names and addresses of for whom additionally the affidavit indicates the uca has who now views himself as a criminal due to income and assets from the united_states government it is our opinion that these can form the basis of a substantial case against by analyzing their returns to determine whether they had prior histories of reporting substantial interest_income and capital_gains which similarly there is no evidence or information suggesting relative to income_tax evasion suddenly disappears from their returns after the argument that in evading income taxes through grows increasingly stronger moreover this could be accomplished without thereby preventing them from alerting of the pending investigation the investigation will further benefit from examining the returns of for probable cause may be established to believe evidence of his alleged violations of title sec_26 and is located in at present the affidavit lacks particularity when describing the items to be seized from in fact the affidavit provides a generic description of the items to be seized and resembles that of a general warrant the warrant must describe with particularity and specificity the items to be seized and the premises to be searched to protect against a general exploratory search on the part of law enforcement officers 379_us_476 reh’g denied 380_us_926 here the description of the items to be seized has not been tailored to the evidence establishing probable cause to seize them through examination of the returns of for whom this situation may be remedied moreover sufficient probable cause may be established to support an affidavit for a search of limited to the seizure of only those bearing this would provide the affidavit with the particularity and specificity which it lacks in its present state counsel attempts to overcome this lack of particularity problem by relying upon the theory that general classifications in a warrant are acceptable when a more precise description is not possible 416_f2d_467 5th cir cert_denied 397_us_907 counsel concludes that a specific description of the documents maintained by is not possible for the reasons stated above we differ with this conclusion alternatively the special_agent asserts in the affidavit itself that is permeated with fraud thereby obviating the necessity to particularize the description of the items to be seized we find it unclear from the affidavit whether if the former is true this would negate the permeated with fraud argument contained in the affidavit and advanced by counsel finally we find it impossible to categorize as permeated with fraud based solely upon innocuous statements made by uca2 and only two brief by cid with wherein implicates specifically lastly we are concerned with counsel’s indication that the search warrant would be used to recover evidence of own personal income_tax evasion the affidavit states that failed to report gross_receipts from of dollar_figure and dollar_figure for the tax years and respectively however there is no discussion of how these amounts were derived but for a statement concerning the revenue_agent obtaining limited for the years in question the affidavit fails to state or at a minimum approximate how may have moreover there is no substantiation other than own statements as to the range of based on these concerns we are returning the warrant application to you without authorizing its referral to the department of justice should further assistance be required please feel free to contact chris monica of the criminal tax_division on attachment
